UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7004



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR F. JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-99-362)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur F. Jones, Appellant Pro Se. John Charles Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Arthur F. Jones, Jr., seeks to appeal the district

court’s order dismissing as successive his Fed. R. Civ. P. 60(b)

motion for reconsideration of the court’s order denying relief on

his 28 U.S.C. § 2255 (2000) motion.                  The order is not appealable

unless    a     circuit    justice     or    judge    issues   a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).              A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both     that   the   district      court’s   assessment   of   the

constitutional       claims      is    debatable      or   wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.          Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                      We have independently

reviewed the record and conclude that Jones has not made the

requisite showing.           Accordingly, we deny Jones’ motion for a

certificate of appealability and dismiss the appeal.

              Additionally, we construe Jones’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.                United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).              In order to obtain authorization to


                                        - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Jones’ claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -